Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
This communication is in response to Application No. 16/050,856 filed on 31 July 2018. The response filed 3 March 2021 amends claim 1, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Response to Arguments
Independent Claim 1
On pages 8-10 of the response filed 3 March 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 December 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 8-10, Applicant argues that neither Riddle nor Harrigan of the Riddle/Harrigan system fails to teach or suggest “a data plane packet processor.” Applicant argues that neither Riddle nor Harrigan discloses a data plane packet 

Independent Claims 13 and 17
On page 10, Applicant argues “Claims 13 and 17 while different in scope include similar limitations to claim 1 and should therefore be allowable for the same reasons asserted above.” 	Examiner respectfully disagrees and finds this argument unpersuasive. The combination of Riddle and Harrigan teaches or suggests every limitation of the claims. Therefore, Examiner finds this argument unpersuasive. 

Dependent Claims 2-12, 14-16, and 18-20
On pages 10-11 of the response filed 3 March 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 18 December 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive, regarding the dependent claims of independent claim 1. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is 

Non-Final Rejection
The claim limitation “one or more data plane packet processors” of Independent Claim 13 was not addressed in the 12/18/2020 Non-Final Rejection, and therefore, this action is a Non-Final Rejection.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claim 9). 	The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 recites the limitation “receiving a second request to trace network traffic processed by a VPP feature arc; and capturing one or more additional trace entries for one or more packets processed by the VPP feature arc.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2009/0161547 A1 to Riddle et al, US PGPUB 2014/0351415 A1 to Harrigan et al, and NPL VPP/What is VPP? (hereafter Wikipedia).
Regarding Claim 1, Riddle discloses a method comprising:  	receiving a request to trace a class of network traffic in a data plane (FIG. 2B, 0031, 0064, 0070, 0072, 0078, and 0079 provides for network application traffic management device 30 receiving commands/requests to analyze/trace traffic classes in a data plane system architecture);  	receiving, at the data plane, a plurality of packets (FIG. 2B, 0064, and 0065 provides for network application traffic management device 30 receives packet at the data plane system architecture);  	determining, by the data plane packet processor, whether to trace each packet of the plurality of packets (FIG. 2B, 0064, and 0099 provides for network application traffic management device 30, in the data plane system architecture, determines whether to capture/trace each packet of a plurality of packets in a flow);  	marking, by the data plane, a tracing flag associated with a first packet of the plurality of packets as enabled (FIG. 2B and 0099 provides for marking/setting a sendmore variable/tracing flag, in the data plane system architecture, associated with a first packet in a data flow to true, i.e. as enabled), in response to determining that the first packet corresponds to the class of network traffic (0099 provides for in response to determining that the first packet of a data flow hits/corresponds to a traffic class with packet capture enabled), wherein when the tracing flag is enabled the first packet is indicated as being traced (0099 provides for wherein when the sendmore variable is true/enabled then the first packet is indicated as capture/being traced); and  	capturing, by the data plane, a trace entry for the first packet in response to determining that the tracing flag of the first packet has been marked as enabled (FIG. 2B, 0099, and 0135 provides for in the data plane system architecture, reserving a packet buffer 82 space, i.e. capturing a trace entry for the first packet, in response to determining that the sendmore variable/tracing flag of the first packet has been marked/set to true/as enabled). 	Riddle doesn’t explicitly disclose wherein the data plane comprises a data plane packet processor; the request including at least an amount of information to capture on a per packet basis; and wherein the trace is determined on a per packet basis. 	Harrigan, in a similar field of endeavor, discloses a request including at least an amount of information to capture on a per packet basis (0019 and 0044 provides for wherein a rule/request includes “full packet capture” or “only HTTP headers,” i.e. an amount of information to capture on a per packet basis); and  	wherein a trace is determined on a per packet basis (0002, 0016, and 0051 provides for wherein a capture/trace is determined on individual packets matching flow attributes, i.e. a per packet basis). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Harrigan for selectively capturing specified portions of a packet. The selective capturing of Harrigan, when implemented with the data plane processing architecture of the Riddle system, will allow one of ordinary skill in the art to modify the application of flow-based policies with an inspection of the individual packets forming a flow. One of ordinary skill in the art (pg. 1, “Introduction” section provides for Cisco's Vector Packet Processing (VPP) technology). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wikipedia for vector plane processing in an open-source platform. The VPP open-source platform of Wikipedia, when implemented with the data plane processing architecture of the Riddle/Harrigan system, will allow one of ordinary skill in the art to develop and execute packet capture using the VPP platform. One of ordinary skill in the art would be motivated to utilize the VPP open-source platform of Wikipedia with the data plane processing architecture of the Riddle/Harrigan system in order to perform packet analysis using a cost-effective option. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the VPP open-source platform of Wikipedia with the data plane 
Regarding Claim 2, the Riddle/Harrigan/Wikipedia system discloses the method of claim 1, further comprising:  	determining the class of network traffic from a source port of the first packet (Riddle, 0086 and 0112 provides for determining the traffic class based on shared characteristics/data flow attributes, such as source port number, of the first received packet).
Regarding Claim 4, the Riddle/Harrigan/Wikipedia system discloses the method of claim 1, further comprising:  	allocating memory for a trace buffer of a fixed size to store the trace entry (Riddle, 0074 and 0075 provides for allocating memory for packet buffer 82 of fixed-size memory to store the spaces for each packet); and 	terminating tracing in response to determining that the trace buffer has reached the fixed size (Riddle, 0075 provides for discarding/terminating tracing in response to determining that the packet buffer 82 is full, i.e. has reached the fixed size).
Regarding Claim 6, the Riddle/Harrigan/Wikipedia system discloses the method of claim 1, further comprising:  	receiving a trace configuration request for tracing (Riddle, FIG. 1 and 0079 provides for NATM device 30 receives commands though a browser for tracing) of at least one of a packet count, a packet header (Harrigan, 0044 provides for only HTTP header), a full packet, or the full packet and packet processing information; and  	tracing at least one of packet counts, packet headers (Harrigan, 0044 provides for tracing/captures only HTTP headers), full packets, or the full packets and the packet processing information. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Harrigan for only capturing headers of a packet. The header capturing of Harrigan, when implemented with the data plane processing architecture of the Riddle system, will allow one of ordinary skill in the art to only capture headers of packets in a flow. One of ordinary skill in the art would be motivated to utilize the header capturing of Harrigan with the data plane processing architecture of the Riddle system in order to allow an overseeing network administrator to specify a specific portion of a packet. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the header capturing of Harrigan with the data plane processing architecture of the Riddle system for the desirable purpose of specifying headers to capture in a data plane processing architecture.
Regarding Claim 8, the Riddle/Harrigan/Wikipedia system discloses the method of claim 1, further comprising:  	outputting a combined set of trace entries for the first packet from multiple threads (Riddle, 0074-0075, 0083, and 0130-0131 provides for outputting data from memory spaces, i.e. a combined set of trace entries for the first packet, from multiple processing cores/threads).
Regarding Claim 9, the Riddle/Harrigan/Wikipedia system discloses the method of claim 1, wherein the data plane packet processor is a vector packet processor (VPP) (Wikipedia, pg. 1, “Introduction” section provides for Cisco's Vector Packet Processing (VPP) technology). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wikipedia for vector plane processing in an open-source platform. The VPP open-source platform of Wikipedia, when implemented with the data plane processing architecture of the Riddle/Harrigan system, will allow one of ordinary skill in the art to develop and execute packet capture using the VPP platform. One of ordinary skill in the art would be motivated to utilize the VPP open-source platform of Wikipedia with the data plane processing architecture of the Riddle/Harrigan system in order to perform packet analysis using a cost-effective option. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the VPP open-source platform of Wikipedia with the data plane processing architecture of the Riddle/Harrigan system for the desirable purpose of performing packet analysis using VPP platform that is open-source and cost-effective.
Regarding Claim 10, the Riddle/Harrigan/Wikipedia system discloses the method of claim 9, further comprising:  	capturing one or more additional trace entries for the first packet within a VPP graph node (Wikipedia, pg. 2, “Modular, Flexible, and Extensible” section provides for the packet processing graph). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wikipedia for vector plane processing in an open-source platform. The VPP open-source platform of Wikipedia, when implemented with the data plane processing architecture of the 
Regarding Claim 11, the Riddle/Harrigan/Wikipedia system discloses the method of claim 9, wherein computer-executable instructions for determining that the first packet corresponds to the class of network traffic are inline with computer-executable instructions for a VPP graph node (Wikipedia, pg. 2, “Modular, Flexible, and Extensible” section provides for the packets are simultaneously displayed, i.e. inline, with their graph nodes). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wikipedia for vector plane processing in an open-source platform. The VPP open-source platform of Wikipedia, when implemented with the data plane processing architecture of the Riddle/Harrigan system, will allow one of ordinary skill in the art to develop and execute packet capture using the VPP platform. One of ordinary skill in the art would be motivated to utilize the VPP open-source platform of Wikipedia with the data plane processing architecture of the Riddle/Harrigan system in order to perform packet 
Regarding Claim 13, similar rejection where the method of claim 1 teaches the system of claim 13.
Regarding Claim 14, the Riddle/Harrigan/Wikipedia system discloses the system of claim 13, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:  	determine the class of network traffic from a virtual local area network of the at least one packet (Riddle, 0086 and 0087 provides for determining the traffic class based on a specific VLAN of the first received packet).
Regarding Claim 15, the Riddle/Harrigan/Wikipedia system discloses the system of claim 14, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:  	receive a trace configuration request (Riddle, FIG. 1 and 0079 provides for NATM device 30 receives commands though a browser for tracing) to exclude tracing of at least one of a packet header, a packet payload (Harrigan, 0044 provides for tracing/captures only HTTP headers, which is excluding a packet payload), or processing information for a vector packet processing (VPP) graph node; and  	exclude tracing of at least one of packet headers, packet payloads (Harrigan, 0044 provides for tracing/captures only HTTP headers, which is excluding a packet payload), or processing information for VPP graph nodes. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Harrigan for only capturing headers of a packet. The header capturing of Harrigan, when implemented with the data plane processing architecture of the Riddle system, will allow one of ordinary skill in the art to only capture headers of packets in a flow, and thus exclude capturing a packet payload. One of ordinary skill in the art would be motivated to utilize the header capturing of Harrigan with the data plane processing architecture of the Riddle system in order to allow an overseeing network administrator to specify a specific portion of a packet. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the header capturing of Harrigan with the data plane processing architecture of the Riddle system for the desirable purpose of specifying headers to capture in a data plane processing architecture.
Regarding Claim 16, the Riddle/Harrigan/Wikipedia system discloses the system of claim 15, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: 	receive a second request to trace network traffic (Wikipedia, pg. 4, “Example Use Case: VPP as a vSwitch/vRouter” section provides for request through a command line interface) processed by a VPP feature arc (Wikipedia, pg. 2, “Modular, Flexible, and Extensible” section provides for the graph nodes include feature arcs, such as “ip6-input”); and  	capture one or more additional trace entries for one or more packets processed (Wikipedia, pg. 2, “Modular, Flexible, and Extensible” section provides for the packet processing graph). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wikipedia for vector plane processing in an open-source platform. The VPP open-source platform of Wikipedia, when implemented with the data plane processing architecture of the Riddle/Harrigan system, will allow one of ordinary skill in the art to develop and execute packet capture using the VPP platform. One of ordinary skill in the art would be motivated to utilize the VPP open-source platform of Wikipedia with the data plane processing architecture of the Riddle/Harrigan system in order to perform packet analysis using a cost-effective option. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the VPP open-source platform of Wikipedia with the data plane processing architecture of the Riddle/Harrigan system for the desirable purpose of performing packet analysis using VPP platform that is open-source and cost-effective.
Regarding Claim 17, Riddle discloses a non-transitory computer-readable storage medium having stored therein instructions (claim 1 provides for processor-readable memory/medium having stored instructions) which, when executed by one or more data plane packet processors (claim 1 provides for executed by N processors) of a data plane packet processor system (Abstract provides for a data plane processing architecture for packets), cause the one or more data plane packet processors to:  	receive a request to trace a class of network traffic in a data plane packet processor system (FIG. 2B, 0031, 0064, 0070, 0072, 0078, and 0079 provides for network application traffic management device 30 receiving commands/requests to analyze/trace traffic classes in a data plane system architecture); 	receive a plurality of packets (0064 and 0065 provides for network application traffic management device 30 receives packets);  	determine whether each packet of the plurality of packets corresponds to the class of network traffic (0099 provides for determining whether packets of a data flow/plurality of packets hits/corresponds to a traffic class); and 	capture a trace entry for at least one packet in response to determining that the at least one packet corresponds to the class of network traffic (0099 and 0135 provides for reserving a packet buffer 82 space, i.e. capturing a trace entry for at least one packet, in response to determining that the sendmore variable/tracing flag of the at least one packet hits/corresponds to a traffic class). 	Riddle doesn’t explicitly disclose wherein the data plane packet processor system is a vector packet processor (VPP); the request including at least an amount of information to capture on a per packet basis; wherein the plurality of packets are a vector of packets at a graph node of a set of VPP graphs; where the determining is inline with the graph node; and in response to determining inline with the graph node for each packet of the vector of packets, receiving the vector of packets at a second graph node of the set of VPP graphs for further determination. 	Harrigan, in a similar field of endeavor, discloses a request including at least an amount of information to capture on a per packet basis (0019 and 0044 provides for wherein a rule/request includes “full packet capture” or “only HTTP headers,” i.e. an amount of information to capture on a per packet basis).(pg. 1, “Introduction” section provides for Cisco's Vector Packet Processing (VPP) technology); 	wherein a plurality of packets are a vector of packets at a graph node of a set of (pg. 2, “Modular, Flexible, and Extensible” section provides for packets in vector are represented in a graph node of a set of VPP graphs); 	where the determining is inline with the graph node (pg. 2, “Modular, Flexible, and Extensible” section provides for the packets are simultaneously displayed, i.e. inline, with their graph nodes); and 	in response to determining inline with the graph node for each packet of the vector of packets, receiving the vector of packets at a second graph node of the set of VPP graphs for further determination (pg. 2, “Modular, Flexible, and Extensible” section provides for in response to the packets are simultaneously displayed, i.e. inline, with their graph nodes, receiving packets in vector are represented in graph nodes)
Regarding Claim 18, the Riddle/Harrigan/Wikipedia system discloses the non-transitory computer-readable storage medium of claim 17, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:  	determine the class of network traffic from at least one of a source address or a destination address of the at least one packet (Riddle, 0086 and 0112 provides for determining the traffic class based on shared characteristics/data flow attributes, such as destination network address, of the first received packet)..
Regarding Claim 19, the Riddle/Harrigan/Wikipedia system discloses the non-transitory computer-readable storage medium of claim 17, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:  	receive a trace configuration request (Riddle, 0079 provides for receiving commands/requests to analyze/trace) for managing a trace buffer (Riddle, 0135 provides for reserving/managing memory in a packet buffer space); and  	configure the trace buffer based on the trace configuration request (Riddle, 0079 and 0135 provides for configuring packet buffer space based on command/requests).
Regarding Claim 20, the Riddle/Harrigan/Wikipedia system discloses the non-transitory computer-readable storage medium of claim 17, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:  	skip tracing of at least one second packet in response to determining that a trace flag of the at least one second packet is not set (Riddle, 0099 provides for only tracing packets in a flow when the sendmore variable is set, i.e. skip tracing when the variable is not set, in response to determining that the sendmore variable/trace flag is set).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Riddle/Harrigan/Wikipedia system as applied to claim 1 above, and further in view of US PGPUB 2012/0166637 A1 to White et al.
Regarding Claim 3, the Riddle/Harrigan/Wikipedia system discloses the method of claim 1. 	The Riddle/Harrigan/Wikipedia system doesn’t explicitly disclose determining the class of network traffic from an access control list rule. 	White, in a similar field of endeavor, discloses determining a class of network traffic from an access control list rule (0069 provides for determining a match/classification of network traffic/flow from one or more access control lists, i.e. ACLs). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of White, Jr. for tracing packets based on packet filtering criteria. The packet tracing of White, Jr., when implemented with the data plane processing architecture of the Riddle/Harrigan/Wikipedia system, will allow one of ordinary skill in the art to classify packet flows based on access control lists. One of ordinary skill in the art would be motivated to utilize the packet tracing of White, Jr. with the data plane processing architecture of the Riddle/Harrigan/Wikipedia system in order to define a set of packets in a flow. Therefore, the examiner concludes it would have been obvious to one of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Riddle/Harrigan/Wikipedia system as applied to claim 1 above, and further in view of US Patent 6,282,701 B1 to Wygodny et al.
Regarding Claim 5, the Riddle/Harrigan/Wikipedia system discloses the method of claim 1, further comprising:  	allocating memory for a circular trace buffer to store the trace entry (Riddle, 0074 and 0075 provides for allocating memory for packet buffer 82 of a circular queue/ring, i.e. a circular trace buffer, to store the spaces for each packet). 	Although Riddle discloses wrapping around a ring buffer (0171), the Riddle/Harrigan/Wikipedia system doesn’t explicitly disclose overwriting a previous trace entry in response to determining that the circular trace buffer has reached a fixed size. 	Wygodny, in a similar field of endeavor, discloses overwriting a previous trace entry in response to determining that a circular trace buffer has reached a fixed size (col. 18 lines 58-67 provides for overwriting the oldest record, i.e. a previous trace entry, in response to determining that the circular buffer is of a fixed size). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wygodny for overwriting a buffer based on the size of a buffer. The full-sized buffer of Wygodny, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Riddle/Harrigan/Wikipedia system as applied to claim 1 above, and further in view of US PGPUB 2020/0019335 A1 to Tamborski et al.
Regarding Claim 7, the Riddle/Harrigan/Wikipedia system discloses the method of claim 1, further comprising:  	receiving a trace configuration request for outputting the trace entry (Riddle, 0185 provides for receiving a request for outputting a decompressed or compressed output). 	The Riddle/Harrigan/Wikipedia system doesn’t explicitly disclose wherein the configuration request setting a verbosity level; and outputting the trace entry to an extent corresponding to the verbosity level. 	Tamborski, in a similar field of endeavor, discloses wherein a configuration request sets a verbosity level (0047 provides for wherein a configuration parameter sets a level of verbosity for outputting a log); and  	outputting a trace entry to an extent corresponding to the verbosity level (0047 provides for outputting the log according to a set level of verbosity). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Tamborski for establish a level of verbosity. The verbosity levels of Tamborski, when implemented with the data plane processing architecture of the Riddle/Harrigan/Wikipedia system, will allow one of ordinary skill in the art to establish the length of communications between a user and a system. One of ordinary skill in the art would be motivated to utilize the verbosity levels of Tamborski with the data plane processing architecture of the Riddle/Harrigan/Wikipedia system in order to prevent communications that are too wordy or too short to communicate relevant data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the verbosity levels of Tamborski with the data plane processing architecture of the Riddle/Harrigan/Wikipedia system for the desirable purpose of communicating relevant information in a specific length for a network administrator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,145,956 B2 to Modica et al discloses arc features in geometries.
NPL How to Develop VPP Plugins discloses feature arc, another method for use in external plugins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.